DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-23-21.
Claims 15, 18 and 27 are amended.
Claims 18-19, 21-25 and 27-33 are withdrawn.
Claims 1-14, 17 and 20 are canceled.

Response to the Remarks
Applicant's arguments filed 03-23-21 have been fully considered but they are not persuasive.
Applicant states that “Withdrawn independent Claims 18 and 27 have been 
amended similarly to independent Claim 15. Applicant respectfully requests that amended independent Claims 18 and 27 be rejoined to the application along with their corresponding dependent claims”.
This remark is not persuasive because
1) For claims to rejoin, “they are similarly to allowable independent claim” is not enough.
2) The basic condition for non-elected withdrawn claims to rejoin in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) is that “any claim that requires all the limitations of an allowable claim”.
3) The limitations of “a plurality of electronic modules mounted within said chassis, each printed circuit board comprising a printed circuit substrate;” in the 
4) This application is in condition for allowance except for the presence of claims 18-19, 21-25 and 27-33 directed to Group II, non-elected without traverse.  Accordingly, claims 18-19, 21-25 and 27-33 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 18-19, 21-25 and 27-33 (see above) for allowing the case.
For Claims 18-19, 21-25 and 27-33:
18-19. (Canceled)
21-25. (Canceled)
27-33. (Canceled)

Allowable Subject Matter	
Claims 15-16 and 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

a plurality of electronic modules mounted within said chassis, each printed circuit board comprising a printed circuit substrate, and said heat sink body having a plurality of weight relief recesses therein between adjacent heat pipe receiving passageways.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848